                 Case 18-12566-PGH          Doc 52     Filed 02/20/19     Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION
                                    www.flsb.uscourts.gov

 In re:

 DIANNE P. RAMLAL                                                       Case No.: 18-12566-JKO
              Debtor                    /                               Chapter 13

               DEBTOR’S AMENDED MOTION TO MODIFY CHAPTER 13 PLAN

          The Debtor, DIANNE P. RAMLAL, by and through undersigned counsel, moves this

Court to allow Debtor to modify her confirmed Third Amended Chapter 13 Plan, and for the

Court to confirm the Second Modified Chapter 13 Plan and in support thereof state as follows:

          1.     On August 17, 2018, the Court entered an Order Confirming Debtor’s Third

                 Amended Chapter 13 Plan (the “Plan”; DE #46).

          2.     The Debtor is financially able to fund the proposed Second Modified Chapter 13

                 Plan (“2MP”).

          3.     The Debtor wishes to continue making payments to her creditors via the proposed

                 2MP, including Jonathan White Revocable Trust u/t/d September 25, 1992,

                 Broward County Tax Collector, as listed in her schedules.

          4.     The proposed 2MP pays one-hundred percent of the Debtor’s unsecured claims.

          5.     The proposed 2MP indicates that the Debtor wishes to surrender the 2015 Chrysler

                 200 secured by Summit Financial Corp.

          6.     No party will be prejudiced if the instant Motion is granted.

          WHEREFORE, the Debtor respectfully requests that this Honorable Court enter an Order

allowing her to modify the confirmed Third Amended Chapter 13 Plan, confirm the proposed

Second Modified Chapter 13 Plan, and for whatever further relief the Court deems just and
              Case 18-12566-PGH         Doc 52    Filed 02/20/19    Page 2 of 2




appropriate under the circumstances.

       Respectfully submitted on this 20th day of February, 2019.

                                                           VAN HORN LAW GROUP, P.A.
                                                           330 N. Andrews Ave., Suite 450
                                                           Fort Lauderdale, Florida 33301
                                                           (954) 765-3166
                                                           (954) 756-7103 (facsimile)
                                                           chad@cvhlawgroup.com
                                                           By: /s/ Chad Van Horn, Esq.
                                                           Chad Van Horn, Esq.
                                                           FL Bar 64500
